Case 3:16-cv-02043-TSH Document 94-1 Filed 03/22/21 Page 1 of 9




                                                         EXHIBIT 1
Case 3:16-cv-02043-TSH Document 94-1 Filed 03/22/21 Page 2 of 9
Case 3:16-cv-02043-TSH Document 94-1 Filed 03/22/21 Page 3 of 9
Case 3:16-cv-02043-TSH Document 94-1 Filed 03/22/21 Page 4 of 9
Case 3:16-cv-02043-TSH Document 94-1 Filed 03/22/21 Page 5 of 9
Case 3:16-cv-02043-TSH Document 94-1 Filed 03/22/21 Page 6 of 9
Case 3:16-cv-02043-TSH Document 94-1 Filed 03/22/21 Page 7 of 9
                             Case 3:16-cv-02043-TSH Document 94-1 Filed 03/22/21 Page 8 of 9

     STF, LLC Privilege Log to Crescendo Bioscience
     Updated: March 16, 2021

      Beginning      To:        From:       CC:          Date:    Email Subject:    Description:          Reason for
       Control                                                                                            Withholding
       Number:
      30264                                                       Attachment:      Attorney-Client   Attorney-Client
                                                                  ATT00001         Communication     Privilege



      30265                                                       Attachment:      Attorney-Client   Attorney-Client
                                                                  ATT00002         Communication     Privilege


      30266                                                       Attachment:      Attorney-Client   Attorney-Client
                                                                  Operating        Communication     Privilege


                                                                  Agreement
    35305       Robert      Felice                  2/23/2021   STF              Client Work       Work Product
                  Tygenhof    Gersh                                                Product
    35306                                                       Attachment:      Client Work       Work Product
                                                                  []              Product
      35307                                                       Attachment:      Client Work       Work Product
                                                                  []              Product



      35332       Felice      Robert                  2/16/2021   STF              Client Work       Work Product
                  Gersh       Tygenhof                                             Product


      35437       Robert      Felice                  1/25/2021   Re: STF          Client Work       Work Product
                  Tygenhof    Gersh                                                Product



      35438                                                       Attachment:      Client Work       Work Product
                                                                  Image001         Product


    35439       Felice      Robert                  1/25/2021   RE: STF          Client Work       Work Product
                  Gersh       Tygenhof                                             Product
    35440       Robert      Felice                  1/25/2021   Re: STF          Client Work       Work Product
                  Tygenhof    Gersh                                                Product
    35441                                                       Attachment:      Client Work       Work Product
                                                                  Image001         Product
      35442       Felice      Robert                  1/25/2021   STF              Client Work       Work Product
                  Gersh       Tygenhof                                             Product


    35460       Robert      Felice                  1/18/2021   Re: Quest        Client Work       Work Product
                  Tygenhof    Gersh                               seminar          Product
                                 Case 3:16-cv-02043-TSH Document 94-1 Filed 03/22/21 Page 9 of 9

      STF, LLC Privilege Log to Crescendo Bioscience
      Updated: March 16, 2021

          Beginning      To:       From:         CC:      Date:     Email Subject:    Description:       Reason for
           Control                                                                                       Withholding
           Number:
        35461                                                     Attachment:      Client Work     Work Product
                                                                    Image001         Product
        35462       Felice      Robert               1/18/2021    Quest seminar    Client Work     Work Product
                      Gersh       Tygenhof                                           Product
        35591       Robert      Felice               12/22/2020   STF              Client Work     Work Product
                      Tygenhof    Gersh                                              Product
        35592                                                     Attachment:      Client Work     Work Product
                                                                    []              Product
          35593                                                     Attachment:      Client Work     Work Product
                                                                    []              Product


        37081       Robert      Felice               12/22/2020   STF              Client Work     Work Product
                      Tygenhof    Gersh                                              Product
        37082                                                     Attachment:      Client Work     Work Product
                                                                    []              Product
        37083                                                     Attachment:      Client Work     Work Product
                                                                    []              Product
                                            
